Field, C. J.
We think that the construction given by the presiding justice of the Superior Court to the written agreement declared on was correct. The defendant had the option either to pay to the plaintiff for the .assignment of his interest in the seller’s patent, $1,500, and to make over to him $50,000 of the *396capital stock of a company to be formed, or to pay him $5,000; but the defendant promised to do one or the other only “ after a full and complete test has been made of aforesaid named invention, and the same proves entirely satisfactory to me, and a stock company has been formed as the result of said invention.” Even if the formation of the stock company was not a condition precedent to the performance of the promise to pay $5,000, if the defendant elected to pay $5,000, yet we think that the other provisions we have cited were conditions precedent to the performance of that promise. Exceptions overruled.